               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT HANRAHAN,                         :   CIVIL NO. 1:17-CV-1495
                                         :
            Petitioner                   :   (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
L.J. ODDO, WARDEN,                       :
                                         :
            Respondent                   :

                                     ORDER

      AND NOW, this 15th day of April, 2019, upon consideration of the petition for

writ of habeas corpus, and in accordance with the court’s memorandum of the same

date, it is hereby ORDERED that:

      1.    The Clerk of Court is directed to transfer the above-captioned action to
            the United States District Court for Eastern District of California. See
            28 U.S.C. § 1404(a).

      2.    The Clerk of Court is further directed to CLOSE this case.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
